DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment filed on 11/18/2020 and 06/30/2020.  As directed by the amendment: claims 149 and 152 have been amended, claims 1 – 148 and 154 – 175 have been cancelled, and claims 176 – 201 have been added.  Thus, claims 149 – 153, and 176 – 201 are presently pending in this application.

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 149 – 153, and 176 – 201), Subspecies A1 (Figure 3), Subspecies B1 (Figure 8), Subspecies C3 (Figure 17), Subspecies D1 (Figure 18), Subspecies E3 (Figure 25), Subspecies F1 (Figure 26), and Subspecies G1 (Figure 31) in the reply filed on 11/18/2020 is acknowledged.
Examiner notes that claim 191 appears to be directed to Figures 9 or 10 (Subspecies B2 or B3).  Therefore, claim 191 is considered to be withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2020.

Double Patenting
Applicant is advised that should claim 184 be found allowable, claim 185 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 149 – 153, 176 – 190, and 192 – 201 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,844,623. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claims 149 – 153, 176 – 190, and 192 – 201 of the application are to be found in claims 1 – 20 of the patent.  The difference between claims 149 – 153, 176 – 190, and 192 – 201 of the application and claims 1 – 20 of the patent lies in the fact that the patent claim(s) includes more elements (or further limits an element, or whatever is appropriate) and is therefore more specific.  Thus the invention of claims 1 – 20 of the patent is in effect a “species” of the “generic” invention of claims 149 – 153, 176 – 190, and 192 – 201 of the application.  It has been held that the generic claim is anticipated by the species.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 149 – 153, 176 – 190, and 192 – 201 of the application is anticipated by claims 1 – 20 of the patent, it is not patentably distinct from claims 1 – 20 of the patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 149 – 153, 176 – 190, and 192 – 201 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 149 recites the limitations "the skin," “the at least one housing,” “the at least one infusion needle,” the tip end,” the housing’s outer wall,” and “the patient’s tissue” in lines 4, and 6 – 10.  There are insufficient antecedent basis for these limitations in the claim.
Claim 150 recites the limitations “the housing,” “the at least one infusion needle,” “the housing’s outer wall,” “the left and right corpus cavernosum,” and “the two deep arteries of the right and left corpus cavernosum” in lines 1 – 4.  There are insufficient antecedent basis for these limitations in the claim.
Claim 151 recites the limitations “the corpus cavernosum,” and “the housing” in lines 1 and 2.  There are insufficient antecedent basis for these limitations in the claim.
Claim 152 recites the limitations "the first area,” “the at least one reservoir,” “the at least one infusion needle,” and “the at least one housing” in lines 1 – 4.  There are insufficient antecedent basis for these limitations in the claim.
Claim 153 recites the limitation “the reservoir” in line 1.  There are insufficient antecedent basis for this limitation in the claim.
Claim 176 recites the limitation “the at least one needle” in line 2.  There are insufficient antecedent basis for this limitation in the claim.
Claim 177 recites the limitation “the at least one needle” in line 2.  There are insufficient antecedent basis for this limitation in the claim.
Claim 178 recites the limitation “the at least one needle” in line 2.  There are insufficient antecedent basis for this limitation in the claim.

Claim 180 recites the limitations “the at least one motor” and “the at least one needle” in lines 2 and 3.  There are insufficient antecedent basis for these limitations in the claim.
Claim 181 recites the limitations “the motor” and “the at least one needle” in lines 2 and 4.  There are insufficient antecedent basis for these limitations in the claim.
Claim 182 recites the limitations “the motor” and “the at least one needle” in lines 2 and 3.  There are insufficient antecedent basis for these limitations in the claim.
Claim 183 recites the limitation “the at least one needle” in line 3.  There are insufficient antecedent basis for this limitation in the claim.
Claim 184 recites the limitation “the at least one needle” in line 2.  There are insufficient antecedent basis for this limitation in the claim.
Claim 185 recites the limitation “the at least one needle” in line 2.  There are insufficient antecedent basis for this limitation in the claim.
Claim 186 recites the limitations “the reservoir,” and “the at least one needle,” in line 2.  There are insufficient antecedent basis for these limitations in the claim.
Claim 187 recites the limitations “the at least one injection needle,” and “the at least one needle,” in lines 2 and 3.  There are insufficient antecedent basis for these limitations in the claim.
Claim 188 recites the limitations “the at least one housing,” “the at least one infusion needle,” and “said at least one infusion needle” in lines 1 – 4.  There are insufficient antecedent basis for these limitations in the claim.
Claim 189 recites the limitations “the at least one housing,” “the at least one infusion needle,” “the housing,” and “the tip end of the at least one infusion needle” in lines 1 – 3.  There are insufficient antecedent basis for these limitations in the claim.

Claim 192 recites the limitations “the at least one housing,” “the at least one infusion needle,” “the housing,” “the tip end of at least one of said at least one infusion needle,” and “said at least one penetration area” in lines  1 – 5.  There are insufficient antecedent basis for these limitations in the claim.
Claim 193 recites the limitations “the at least one housing,” “the at least one infusion needle,” and “the housing,” in lines 1 – 5.  There are insufficient antecedent basis for these limitations in the claim.
Claim 194 recites the limitations “the at least one housing,” “the at least one infusion needle,” and “the housing” in lines 1 and 2.  There are insufficient antecedent basis for these limitations in the claim.
Claim 195 recites the limitations “the at least one housing,” “the at least one infusion needle,” “the housing,” and “the reservoir” in lines 1 – 4.  There are insufficient antecedent basis for these limitations in the claim.
Claim 196 recites the limitations “the at least one housing,” “the at least one infusion needle,” “the housing,” and “the reservoir” in lines 1 – 4.  There are insufficient antecedent basis for these limitations in the claim.
Claim 197 recites the limitations “the at least one housing,” “the at least one infusion needle,” and “the housing” in lines 1 – 4.  There are insufficient antecedent basis for these limitations in the claim.

Claim 199 recites the limitations “the at least one housing,” “the at least one infusion needle,” and “the housing” in lines 1 and 2.  There are insufficient antecedent basis for these limitations in the claim.
Claim 200 recites the limitations “the at least one housing,” “the at least one infusion needle,” and “the housing” in lines 1 – 4.  There are insufficient antecedent basis for these limitations in the claim.
Claim 201 recites the limitations “the at least one housing,” “the at least one infusion needle,” and “the housing” in lines 1 and 2.  There are insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 149, 152, 176 – 188, 192 – 194, and 196 – 201 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Forsell (U.S. 2007/0233019).
Regarding claim 149, Forsell teaches a method of treating a human being or an animal by implanting a system for injecting a substance a patient's body, comprising the steps of
cutting the skin (paragraph [0103]), 
dissecting free at least one area within the patient's body (paragraph [0104]), 
placing the at least one housing (15) accommodating the at least one infusion needle (1) within said dissected area such that the tip end of the at least one infusion needle, when penetrating the housing's outer wall, can penetrate into the patient's tissue so as to allow for injecting a substance via the at least one infusion needle (Figure 8, paragraphs [0093] – [0101] discusses the specifics of the system as shown in Figure 8, paragraph [0105] discusses the step of placing the implantable system into the patient), 
and closing at least the skin after implantation of at least parts of the system (paragraph [0106])
Regarding claim 152, Forsell teaches the further steps of dissecting free a second area remote from the first area and placing the at least one reservoir in the patient's body in the remote second area, with a conduit connecting the reservoir with the at least one infusion needle accommodated in the at least one housing (paragraph [0020] discusses remote implantation (can be understood as dissecting a remote area from the implantable infusion device and placing the reservoir at the remote site) of a reservoir from the implantable infusion device and stationary conduit to connect the remote reservoir with the implantable infusion device).
Regarding claim 176, Forsell teaches the steps of placing at least part of a drive unit one within the patient's body, remote from the housing accommodating the at least one needle (paragraph [0033] 
Regarding claim 177, Forsell teaches the steps of placing a reservoir within the patient's body, remote from the housing accommodating the at least one needle (paragraph [0020] discusses remote implantation (can be understood as dissecting a remote area from the implantable infusion device and placing the reservoir at the remote site) of a reservoir from the implantable infusion device and stationary conduit to connect the remote reservoir with the implantable infusion device).
Regarding claim 178, Forsell teaches the steps of placing a pump within the patient's body, remote from the housing accommodating the at least one needle (paragraphs [0028] and [0029] discusses remote implantation of a pump away from the housing accommodating the at least one needle).
Regarding claim 179, Forsell teaches the steps of placing at least one motor within the patient's body, remote from the housing accommodating the at least one needle (paragraph [0033] discusses motor forms part of the infusion device is separate from the body of the infusion device for remote implantation within the patient’s body).
Regarding claim 180, Forsell teaches the steps of placing energy storage means for providing the at least one motor with energy within the patient's body, remote from the housing accommodating the at least one needle (paragraph [0037] discusses remote implantation of an energy source from the body of the infusion device).
Regarding claim 181, Forsell teaches the steps of placing galvanic coupling elements (paragraph [0121]) between either an external energy source or an energy storage means and the motor for transmitting energy to the motor in contacting fashion within the patient's body, remote from the housing accommodating the at least one needle (paragraph [0118] discusses that any of the element 
Regarding claim 182, Forsell teaches the steps of placing a control unit for controlling the motor within the patient's body, remote from the housing accommodating the at least one needle (paragraphs [0041] and [0042] discuss remote implantation of a control unit in the patient’s body away from the at least one needle)
Regarding claim 183, Forsell teaches the steps of placing a data transmission interface for wirelessly transmitting data from an external data processing device to the control unit, remote from the housing accommodating the at least one needle (paragraphs [0118] and [0125] discusses remote implantation of a data transmission interface).
Regarding claim 184, Forsell teaches the steps of placing wireless energy transforming means, remote from the housing accommodating the at least one needle (paragraphs [0118] and [0122] discusses remote implantation of a wireless coupling elements configured to transmitting energy to motor M).
Regarding claim 185, Forsell teaches the steps of placing wireless energy transforming means, remote from the housing accommodating the at least one needle (paragraphs [0118] and [0122] discusses remote implantation of a wireless coupling elements configured to transmitting energy to motor M).
Regarding claim 186, Forsell teaches the steps of placing an injection port for refilling the reservoir, remote from the housing accommodating the at least one needle (paragraph [0118] and [0128] discusses remote implantation of an injection port 61 for refilling the reservoir away from the at least one needle).
Regarding claim 187, Forsell teaches the steps of placing at least one tube for injecting there into a substance to be injected by means of the at least one injection needle, remote from the housing 
Regarding claim 188, Forsell teaches that the step of placing the at least one housing accommodating the at least one infusion needle comprises placing the housing having an outer wall (18) made from a material which is self-sealing in respect of penetrations resulting from said at least one infusion needle (paragraphs [0012] and [0071] discuss the outer wall may be made from self-sealing material.
Regarding claim 192, Forsell teaches that the step of placing the at least one housing accommodating the at least one infusion needle comprises placing the housing accommodating a drive unit configured to laterally displace the tip end of at least one of said at least one infusion needle in at least two different lateral directions to different penetration sites within said at least one penetration area (Figures 3 and 8).  Examiner notes that the needle (1) of Forsell as shown in Figure 8 can start at a center position, turn to the left side and back (a first lateral direction), and turn to the right side and back (a second lateral direction).
Regarding claim 193, Forsell teaches that the step of placing the at least one housing accommodating the at least one infusion needle comprises placing the housing accommodating at least one reservoir (R, Figure 8) adapted for implantation inside the patient's body in fluid connection with the at least one infusion needle to supply to the infusion needle the substance to be injected into the patient's body (paragraph [0061]).
Regarding claim 194, Forsell teaches that the step of placing the at least one housing accommodating the at least one infusion needle comprises placing the housing accommodating at least one reservoir adapted for implantation inside the patient's body in fluid connection with the at least one infusion needle to supply to the infusion needle the substance to be injected into the patient's body, 
Regarding claim 196, Forsell teaches that the step of placing the at least one housing accommodating the at least one infusion needle comprises placing the housing accommodating at least one pump (P, Figure 8) adapted for implantation inside the patient's body to advance the substance from the reservoir to the at least one infusion device (paragraph [0097] discussing a pump adapted for implantation inside the patient's body to advance the substance from the reservoir to the at least one infusion device).
Regarding claim 197, Forsell teaches that the step of placing the at least one housing accommodating the at least one infusion needle comprises placing the housing accommodating at least one drive unit comprises a mechanical drive element for transmitting kinetic energy from a remote location within the patient's body to the at least one infusion needle (paragraph [0029] discusses a mechanical remote control to actuate the pump).
Regarding claim 198, Forsell teaches that the step of placing the at least one housing accommodating the at least one infusion needle comprises placing the housing accommodating at least one motor (M, Figure 8) for actuating a pump or a drive unit (paragraph [0097] discussing a motor for actuating a pump or a drive unit).
Regarding claim 199, Forsell teaches that the step of placing the at least one housing accommodating the at least one infusion needle comprises placing the housing accommodating an energy source (B, Figure 8) for providing energy to a pump or a drive unit (paragraph [0098] discussing a battery for providing energy to a pump and a drive unit).
Regarding claim 200, Forsell teaches that the step of placing the at least one housing accommodating the at least one infusion needle comprises placing the housing accommodating at least one control unit (C, Figure 8) for controlling an amount of the substance to be infused into the patient's body via the at least one injection needle (paragraph [0099] discusses a control unit for controlling an amount of the substance to be infused into the patient's body via the at least one injection needle).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 150 and 151 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forsell (U.S. 2007/0233019) in view of Sultan (U.S. 6,679,832).
Regarding claim 150, Forsell teaches claim 149 as seen above.
However, Forsell does not teach that the housing is placed such that the at least one infusion needle penetrates, when penetrating the housing's outer wall, into the left and right corpus cavernosum and/or the two deep arteries of the right and left corpus cavernosum and/or into muscle tissue regulating blood flow through the patient's left and right corpus cavernosum and/or into another kind of tissue in close proximity to the patient's left and right corpus cavernosum.

Examiner notes that in the combined method of Forsell and Sultan, the housing is capable of being placed such that the at least one infusion needle penetrates, when penetrating the housing's outer wall (as taught by Forsell), into the left and right corpus cavernosum and/or the two deep arteries of the right and left corpus cavernosum and/or into muscle tissue regulating blood flow through the patient's left and right corpus cavernosum and/or into another kind of tissue in close proximity to the patient's left and right corpus cavernosum (as taught by Sultan).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Sultan (target area to deliver medical substances) with the method of Forsell in order to deliver vasoactive substance to the three erectile bodies of the penis in order to treat male impotence (Col. 4, lines 21 – 33, Col. 4, lines 59 – 63).
Regarding claim 151, Forsell teaches that the step of securing the target area to the housing by means of a holder (90, Figure 8, paragraph [0093]) connected to the housing.
However, Forsell does not teach that the target area is the corpus cavernosum.
Sultan teaches a method similar to Forsell and the current application, further including that the target area is the corpus cavernosum.  Examiner notes that in the combined method of Forsell and Sultan, the step of securing the target area to the housing by means of a holder connected to the housing can be securing the corpus cavernosum (as taught by Sultan) to the housing by means of a holder connected to the housing (as taught by Forsell).
.

Claim(s) 153 and 189 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forsell (U.S. 2007/0233019)
Regarding claim 153, Forsell teaches the claimed invention except for that the reservoir is placed adjacent the patient's symphyseal bone.
However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to place the reservoir adjacent the patient's symphyseal bone for the purpose of easy access to the reservoir, since applicant has not disclosed that having the reservoir placed adjacent the patient's symphyseal bone provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the reservoir is placed adjacent the patient's symphyseal bone, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuehl, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 189, Forsell teaches claim 149 as seen above.
Forsell further teaches that there is at least one window area in the outer wall (paragraph [0012]).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the housing having at least two window areas positioned for penetration by the tip end of the at least one infusion needle, in order to be able to deliver medicine to a wider area, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04 (VI).

Claim(s) 190 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forsell (U.S. 2007/0233019) in view of Pros (U.S. 6,013,058).
Regarding claim 190, Forsell teaches claim 149 as seen above.
However, Forsell does not teach that the step of placing the at least one housing accommodating the at least one infusion needle comprises placing the housing having an outer wall comprising at least one flap in the penetration area or areas through which the at least one infusion needle can pass, said flap being arranged to be pushed aside by the at least one infusion needle upon advancement of said infusion needle.
Pros teaches an infusion device similar to Forsell, further including at least one flap (60, 60’, Figures 1 and 2) in the penetration area or areas through which the at least one infusion needle can pass, said flap being arranged to be pushed aside by the at least one infusion needle upon advancement of said infusion needle (Col. 2, lines 62 – 64, Figures 1 and 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Pros (the flap) with the method of Forsell in order to block the passage of the device when the cannula is withdrawn (Col. 2, lines 62 – 64).

Claim(s) 195 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forsell (U.S. 2007/0233019) in view of Alders (U.S. 2002/0161349).
Regarding claim 195, Forsell teaches claim 149 as seen above.
However, Forsell does not teach that the step of placing the at least one housing accommodating the at least one infusion needle comprises placing the housing accommodating a cooling device for keeping the content within at least one compartment of the reservoir at a temperature below 370C.
Alders teaches an infusion method similar to Forsell, further including that a cooling device (heat exchanger as discussed in paragraph [0240]) for keeping the content within at least one compartment of the reservoir at a temperature below 370C (paragraphs [0203] and [0240] discuss cooling the infusion solution down from 37 degrees Celsius).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Alders (cooling device and the idea of keeping the substance at a temperature below 37 degrees Celsius) with the method of Forsell in order to decrease or avoid the risk of formation of gas or air bubbles (paragraph [0203]) as well as control the temperature of the target site (paragraph [0240]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783